DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 20 the limitation “toa” is recited but appears to be a typo. It appears that the limitation should read “to a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mallin et al. (US-20200256420).
Regarding claim 1, Mallin et al. discloses wherein a main tube (40) extending along a center axis defining a fluid chamber (84/86) for containing a working fluid (figs 2 and 3); an external tube (30) extending about said main tube defining a compensation chamber (82) extending between said main tube and said external tube (fig 2); a main piston (42) located in said main tube dividing said fluid chamber into a compression chamber (86) and a rebound chamber (84); a piston rod (64) extending into said main tube and coupled to said main piston for moving said main piston between a compression stroke and a rebound stroke (figs 2-3); a base valve (48) located in said compression chamber and coupled to said main tube for controlling working fluid flow between said compression chamber and said compensation chamber (fig 2-3); and a hydraulic compression stop (44) located in said compression chamber for providing an additional damping force during said compression stroke (fig 3); said hydraulic compression stop including an additional piston (46) and an insert (44, paragraph 53), said additional piston (46) being coupled to (via 36) said main piston (42) for movement with said main piston between said compression stroke and said rebound stroke (fig 2), said insert (44) located in said compression chamber (86) and being coupled to said base valve (fig 3, paragraph 63); said insert having a main section (at least 116) and a terminal section (at least 114), said terminal section being located adjacent to a fixing member (at least 112) and said main section (116) being in fluid communication with said terminal section (114), said terminal section having an external diameter (at least outside of D4 and at surfaces 110/96) that is less than an external diameter of said main section (at least outside of D5 and at surfaces 110/96).
Regarding claim 2, Mallin et al. discloses wherein said hydraulic compression stop (44) includes the fixing member (fig 3, 112), said fixing member located between said main tube (40) and said base valve (48) for coupling said base valve to said main tube (at least fig 3); and wherein said insert couples to said fixing member via a press-fit engagement (paragraph 53).
Regarding claim 3, Mallin et al. discloses wherein said insert and said fixing member are made from metal (at least paragraphs 48 and 53, steel and stamping /metal injection).
Regarding claim 4, Mallin et al. discloses wherein said fixing member (112) includes a head portion (at least at or near 144/146) extending outwardly from said fixing member and along said center axis toward said main piston (fig 3 and at least paragraph 63), said terminal section (114) of said insert includes an internal flange (fig 5 at D4) extending radially inwardly toward said center axis (at least fig 5), said internal flange defining a mounting opening for receiving said head portion to establish said press-fit engagement (paragraph 53).
Regarding claim 12, Mallin et al. discloses wherein said fixing member (112) defines a plurality of axial channels (150), axially spaced apart from one another, extending through said fixing member and in fluid communication with said compression chamber, said base valve, and said compensation chamber (fig 3).
Regarding claim 13, Mallin et al. discloses wherein said fixing member (112) defining a cavity located in said compensation chamber and in fluid communication with said compensation chamber (82), said cavity presenting an internal cylindrical surface (at least at 144/142) for receiving said base valve (paragraph 64).
Regarding claim 14, Mallin et al. discloses wherein said base valve is press-fitted against said internal cylindrical surface of said cavity (paragraph 63).
Regarding claim 15, Mallin et al. discloses wherein a main tube (40) extending along a center axis defining a fluid chamber (84/86) for containing a working fluid (figs 2 and 3); an external tube (30) extending about said main tube defining a compensation chamber (82) extending between said main tube and said external tube (fig 2); a main piston (42) located in said main tube dividing said fluid chamber into a compression chamber (86) and a rebound chamber (84); a piston rod (64) extending into said main tube and coupled to said main piston for moving said main piston between a compression stroke and a rebound stroke (figs 2-3); a base valve (48) located in said compression chamber and coupled to said main tube for controlling working fluid flow between said compression chamber and said compensation chamber (fig 2-3); and a hydraulic compression stop (44) located in said compression chamber for providing an additional damping force during said compression stroke (fig 3); said hydraulic compression stop including an additional piston (46), an insert (44, paragraph 53) and a fixing member (112), said additional piston (46) being coupled to said main piston (42) for movement with said main piston between said compression stroke and said rebound stroke (fig 2), said fixing member (112) located between said main tube (40) and said base valve (48) for coupling said base valve to said main tube (fig 3), and said insert (44) located in said compression chamber coupled to said fixing member (fig 3); said fixing member including a head portion (at least at or near 144/146) extending outwardly from said fixing member and along said center axis toward said main piston (fig 3 and at least paragraph 63); and a terminal section (114) of said insert including an internal flange (fig 5 at least at D4) extending radially inwardly toward said center axis (fig 5), said internal flange defining a mounting opening for receiving said head portion to establish a press-fit engagement (fig 5 and at least paragraph 53).
Regarding claim 16, Mallin et al. discloses said insert having a main section (at least 116) and a terminal section (at least 114), said terminal section being located adjacent to a fixing member (at least 112) and said main section (116) being in fluid communication with said terminal section (114), said terminal section having an external diameter (at least outside of D4 and at surfaces 110/96) that is less than an external diameter of said main section (at least outside of D5 and at surfaces 110/96).Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mallin et al. (US-20200256420).
Regarding claim 5, Mallin et al. discloses wherein said mounting opening (fig 5, at or near D4) has a diameter smaller than a diameter of said head portion (fig 3, 112).  Mallin et al. is not specific as to the difference in size and in particular is not specific to diameter of said head portion ranges from 0.01 to 0.5 mm. Mallin teaches wherein the opening of (114/92) and 112  dimensioned so as to form a single piece and provide a fixed mounting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to design the dimensional characteristics of the mating surfaces with tolerances fit to the engineering design choice at least in order to create the fixed connection.
Allowable Subject Matter
Claims 6-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                       

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657